Citation Nr: 1638688	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for right shin splints rated as 10 percent disabling.

3.  Entitlement to an increased rating for left shin splints rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a May 2010 rating decision, the RO increased the rating for the Veteran's service-connected right and left shin splint disabilities to 10 percent, effective for the date of the claim

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in August 2011.  

In a December 2011 decision and remand, the Board, in part, denied entitlement to service connection for PTSD, entitlement to an increased rating for right shin splints rated as 10 percent disabling and entitlement to an increased schedular rating for left shin splints rated as 10 percent disabling.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested to have the prior decision vacated and a new decision issued after a new hearing had been conducted.  
In June 2014, the Board vacated the portion of the December 2011 Board decision that denied entitlement to service connection for PTSD, entitlement to an increased rating for right shin splints rated as 10 percent disabling and entitlement to an increased rating for left shin splints rated as 10 percent disabling.  The remainder of the December 2011 Board decision remained undisturbed.

In a December 2014 correspondence, VA was notified that the Veteran wished to withdraw his request for a hearing.  In the same correspondence, the Veteran withdrew his claim for entitlement to service connection for PTSD. 

The issues of entitlement to an increased rating for right shin splints rated as 10 percent disabling and entitlement to an increased rating for left shin splints rated as 10 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a December 2014 correspondence, the Veteran requested to withdraw the claim for entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

A December 2014 correspondence shows that the Veteran requested to withdraw his appeal for entitlement to service connection for PTSD.  The Board notes that in its September 2016 Informal Hearing Presentation, the Veteran's representative included the issue on the title page, however, the representative acknowledged the request by the Veteran to withdraw the service connection claim further in the brief.  

The Board finds that the Veteran's December 2014 statement indicating his intention to withdraw this claim on appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn his appeal concerning entitlement to service connection for PTSD, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.


ORDER

Entitlement to service connection for PTSD is dismissed.


REMAND

Regarding the Veteran's claim for an increased rating for entitlement to an increased rating for right shin splints rated as 10 percent disabling and entitlement to an increased schedular rating for left shin splints rated as 10 percent disabling, a review of the claims file shows that the Veteran's last examination for his service-connected shin splint disabilities was in April 2010, over six years ago.  

At his August 2011 Travel Board hearing, the Veteran reported experiencing daily, constant pain.  He noted feeling throbbing and radiating pain in his legs.  He noted difficulty climbing stairs and mowing his lawn.  A September 2014 VA treatment note shows that the Veteran complained of pain in his left shin.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new examination would assist in fully and fairly evaluating the Veteran's claim for increased ratings.  See Allday v. Brown, 7 Vet. App. 517 (1995).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records since September 2015 and associate the records with the claims folder.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his service-connected right and left shin splint disabilities.  The entire electronic claim file must be reviewed by the examiner.

The examiner should specifically address the following:

(a)  Set forth all current complaints, findings, and diagnoses pertaining to bilateral shin splints, including finding regarding whether there is any associated knee or ankle disability in either lower extremity. 

(b)  Conduct any necessary tests for the bilateral shin splints, including the ankles and knees, to include range of motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.

(c)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of motion beyond that shown clinically. 

(d)  Discuss whether any bilateral shin splints disability, including any associated disability of the ankles or knees, is productive of any additional functional impairment. 

(e)  State what impact, if any, the Veteran's bilateral shin splints disability has on occupational functioning and daily living.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


